DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on 10/14/2021 is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Specification
The specification is objected to because it fails to include the following reference character(s) shown in the drawing: 45.  Appropriate corrections are required.
The specification is objected to because it includes the following reference sign(s) not shown in drawing: 50.  Appropriate corrections are required.


Claim Objections
Claim 2 is objected to because of the following informalities:  “a second in a side” should be corrected as --a second hole in a side--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “a second in a side” should be corrected as --a second hole in a side--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “a first and a second cylinder port” should be corrected as --a first cylinder port and a second cylinder port--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “A method for retrofitting a trailer having a crank jack … into a hydraulic jack” in the preamble. However, the scope of the claim is indefinite. It is not clear if the trailer itself is retrofitted or the crank jack. For the examination purposes, upon a review of the originally filed specification and the drawings, it is interpreted that a crank jack is retrofitted into a hydraulic jack. Therefore, “A method for retrofitting a trailer having a crank jack … into a hydraulic jack” is interpreted as --A method for retrofitting [[a trailer having a crank jack]]a crank jack of a trailer … into a hydraulic jack--.
Claim 8:
Claim 8 recites “A method for retrofitting a trailer having a crank jack … into a hydraulic jack” in the preamble. However, the scope of the claim is indefinite. It is not clear if the trailer itself is retrofitted or the crank jack. For the examination purposes, upon a review of the originally filed specification and the drawings, it is interpreted that a crank jack is retrofitted into a hydraulic jack. Therefore, “A method for retrofitting a trailer having a crank jack … into a hydraulic jack” is interpreted as --A method for retrofitting [[a trailer having a crank jack]]a crank jack of a trailer 
Claim 8 recites “a main cylinder and a ram piston” in line 9 and “pressurized fluid” in line 10. It is noted that claim 8 also recites “a main cylinder and a ram piston” in lines 3-4 and “pressurized fluid” in line 5. Therefore, the scope of the claim is indefinite because it is not clear whether “a main cylinder and a ram piston” in line 9 and “pressurized fluid” in line 10 each refers “a main cylinder and a ram piston” in lines 3-4 and “pressurized fluid” in line 5 respectively or if they are distinct and separate from each other. For examination purposes, “a main cylinder and a ram piston” in line 9 and “pressurized fluid” in line 10 are interpreted as --[[a]]the main cylinder and [[a]]the ram piston-- and --the pressurized fluid-- respectively.
Claims 2-7, 9-12 are rejected as being dependent upon a rejected base claim.

Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9 of U.S. Patent No. US 10,000,189 B2 in view of Lehman et al (US 2016/0244030 A1), Coenen et al (US 2006/0163551 A1). 
Claim 1 of ‘189 discloses the claimed limitations of claims 1, 4, 6-7 of the instant application, except securing the hydraulic cylinder by fastening a top portion of the hydraulic cylinder to the jack housing using a fastener inserted through a hole in a platform positioned within the jack housing and securing the hydraulic cylinder by fastening the ram piston to the jack leg using a bolt extending through a pre-existing hole in the jack leg. Lehman et al (‘030) teaches securing a hydraulic cylinder 202 (para[0038], fig2) by fastening a top portion 204 (para[0038], fig2) of the hydraulic cylinder 202 to a jack housing 104 (fig1,2) using a fastener 210 (para[0038], fig2) inserted through a hole (fig1) in a platform positioned within the jack housing 104, and securing the hydraulic cylinder 202 by fastening a ram piston 206 (para[0038], fig2) to the jack leg 118 (fig2) using a bolt 208 (para[0038], fig2) extending through a pre-existing hole (fig1) in the jack leg 118. It would have been obvious to one of ordinary skill in the 
Claim 1 of ‘189 discloses the claimed limitations of claims 2 and 5 of the instant application. Claim 1 of ‘189 discloses drilling one hole through a side of the jack housing (lines9-10). Coenen et al (‘551) teaches a use of two holes (holes where an extension port 22 and a retraction port 23 are placed within; para[0020], fig1) on a side of a jack housing (fig1) to receive and connect two hydraulic lines 38 (para[0026], fig1) to the hydraulic cylinder (para[0020],[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘189 to drill two holes instead of just one, as taught by Coenen et al, for the purpose of receiving two hydraulic lines, one for extending and one for retracting).
Claim 4 of ‘189 discloses the claimed limitations of claim 3 of the instant application.
Claim 7 of ‘189 discloses the claimed limitations of claim 8 of the instant application, except securing the hydraulic cylinder by fastening a top portion of the hydraulic cylinder to the jack housing using a fastener inserted through a hole in a platform positioned within the jack housing and securing the hydraulic cylinder by fastening the ram piston to the jack leg using a bolt extending through a pre-existing hole in the jack leg. Lehman et al (‘030) teaches securing a hydraulic cylinder 202 (para[0038], fig2) by fastening a top portion 204 (para[0038], fig2) of the hydraulic cylinder 202 to a jack housing 104 (fig1,2) using a fastener 210 (para[0038], fig2) inserted through a hole (fig1) in a platform positioned within the jack housing 104, and securing the hydraulic cylinder 202 by fastening a ram piston 206 (para[0038], fig2) to the jack leg 118 (fig2) using a bolt 208 (para[0038], fig2) extending through a pre-existing hole (fig1) in the jack leg 118. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘189 to secure the hydraulic cylinder to the jack housing 
Claim 8 of ‘189 discloses the claimed limitations of claim 9 of the instant application.
Claim 9 of ‘189 discloses the claimed limitations of claim 10 of the instant application.
Claim 7 of ‘189 discloses the claimed limitations of claims 11-12 of the instant application. Claim 1 of ‘189 discloses drilling one hole through a side of the jack housing (lines9-10). Coenen et al (‘551) teaches a use of two holes (holes where an extension port 22 and a retraction port 23 are placed within; para[0020], fig1) on a side of a jack housing (fig1) to receive and connect two hydraulic lines 38 (para[0026], fig1) to the hydraulic cylinder (para[0020],[0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘189 to drill two holes instead of just one, as taught by Coenen et al, for the purpose of receiving two hydraulic lines, one for extending and one for retracting).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drake (US 2007/0090333 A1) teaches securing a cover to a jack.
Sharp (US 2004/0104381 A1) teaches a similar hydraulic jack conversion kit.
Daniel (US 6,926,305 B2) teaches interchanging a traditional hand crank with hydraulic motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Examiner, Art Unit 3723